EXHIBIT 10.15
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made and entered into as of this 24rd day of
November 2010, by and among Enter Corp., a Delaware corporation with offices at
460 Brogdon Road, Suite 400, Suwanee, Georgia (“Enter”), Brainy Acquisitions,
Inc. a  Georgia corporation with offices at 460 Brogdon Road, Suite 400,
Suwanee, Georgia and a wholly owned subsidiary of Enter (“Brainy Acquisitions”,
and collectively with Enter, the “Corporation”), and Ronda Bush an individual
residing at ________________________________________  (the “Executive”), under
the following circumstances:
 
RECITALS:

The Corporation desires to secure the services of the Executive upon the terms
and conditions hereinafter set forth; and
 
The Executive desires to render services to the Corporation upon the terms and
conditions hereinafter set forth.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1. Employment. The Corporation hereby employs the Executive and the Executive
hereby accepts employment as an executive of the Corporation, subject to the
terms and conditions set forth in this Agreement.
 
2. Duties. The Executive shall serve as the Chief Operations Officer of the
Corporation with such duties, responsibilities and authority as are commensurate
and consistent with her position, as may be, from time to time, assigned to him
by the Board of Directors of the Corporation. The Executive shall report
directly to the Board of Directors of the Corporation. During the term of this
Agreement, the Executive shall devote her full business time and efforts to the
performance of her duties hereunder unless otherwise authorized by the Board of
Directors. Notwithstanding the foregoing, the expenditure of reasonable amounts
of time by the Executive for the making of passive personal investments, the
conduct of private business affairs and charitable and professional activities
shall be allowed, provided such activities do not materially interfere with the
services required to be rendered to the Corporation hereunder and do not violate
the restrictive covenants set forth in Section 10 below.
 
3. Term of Employment. The term of the Executive’s employment hereunder, unless
sooner terminated as provided herein (the “Initial Term”), shall be for a period
of three (3) years commencing on the date hereof (the “Commencement Date”). The
term of this Agreement shall automatically be extended for additional terms of
one (1) year each (each a “Renewal Term”)unless theExecutive or the Corporation
gives prior written notice of non-renewal to the other party no later than sixty
(60) days prior to the expiration of the Initial Term (“Non-Renewal Notice”), or
the then current Renewal Term, as the case may be. For purposes of this
Agreement, the Initial Term and any Renewal Term are hereinafter collectively
referred to as the “Term.”
 
4. Compensation of Executive.
 
(a) The Corporation shall pay the Executive as compensation for her services
hereunder, in equal monthly, semi-monthly or bi-weekly installments during the
Term, the sum of $96,000.00 per annum (the “Base Salary”), less such deductions
as shall be required to be withheld by applicable law and regulations. The
Corporation shall review the Base Salary on an annual basis and shall increase
such Base Salary in its discretion. The Corporation has no right to decrease the
Base Salary, without written consent of Executive.
 
(b) In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to such bonus compensation (in cash, capital stock
or other property) as the Corporation’s compensation committee may determine or
if the Corporation does not have a compensation committee, as a majority of the
members of the Board of Directors of the Corporation may determine from time to
time in their sole discretion.
 
(c) The Corporation shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of her employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.
 
(d) The Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans,
dental plans and all other benefits and plans as the Corporation provides to its
senior executives (the “Benefit Plans”). The Corporation will pay 100% of all
costs associated with the Executive’s Benefit Plans.
 
(e)  The Executive shall be eligible for such grants of stock or additional
stock options (“Options”) or awards of restricted stock (“Restricted Stock”)
under the corporation’s equity compensation plans as the Board of Directors
shall determine, provided however without limiting the generality of the
foregoing, the parties acknowledge that Brainy Acquisitions has issued the
Executive 10.67 shares of fully vested common stock as of the date of this
agreement, which shares were exchanged for 266,667 shares of common stock of
Enter pursuant to the Share Exchange Agreement, dated November 24, 2010, among
Enter, Brainy Acquisitions, and the shareholders of Brainy Acquisitions.
 
 
1

--------------------------------------------------------------------------------

 
 
                        (f)    To facilitate the performance of Executive’s
responsibilities hereunder, during the Term, the Corporation shall continuously
make available to the Executive, at Executive’s expense a phone or any
Smartphone as may be reasonably acceptable to the Executive.
 
5. Termination.
 
(a) This Agreement and the Executive’s employment hereunder shall terminate upon
the happening of any of the following events:
 
(i) upon the Executive’s death;
 
(ii) upon the Executive’s “Total Disability” (as herein defined);
 
(iii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;
 
(iv) at the Executive’s option, upon thirty (30) days prior written notice to
the Corporation;
 
(v) at the Executive’s option, in the event of an act by the Corporation,
defined in Section 5(c), below, as constituting “Good Reason” for termination by
the Executive; and
 
(vi)  at the Executive’s option, in the event of Change of Control considered
hostile by the Executive: and
 
(vii) at the Corporation’s option, in the event of an act by the Executive,
defined in Section 5(d), below, as constituting “Cause” for termination by the
Corporation.
 
(viii) Subject to Section 6(d), at the corporation’s option, upon ninety (90)
days written notice to the Executive.
 
(b) For purposes of this Agreement, the Executive shall be deemed to be
suffering from a “Total Disability” if the Executive has failed to perform her
regular and customary duties to the Corporation for a period of 180 days out of
any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a majority of the members of the Board of Directors of the
Corporation, exclusive of the Executive, vote to determine that the Executive is
mentally or physically incapable or unable to continue to perform such regular
and customary duties of employment. As used herein, the term “Rehabilitated”
shall mean such time as the Executive is willing, able and commences to devote
her time and energies to the affairs of the Corporation to the extent and in the
manner that he did so prior to her Disability.
 
(c) For purposes of this Agreement, the term “Good Reason” shall mean that the
Executive has resigned due to (i) any diminution of duties inconsistent with
Executive’s title, authority, duties and responsibilities; (ii) any reduction of
or failure to pay Executive compensation provided for herein, except to the
extent Executive consents in writing to any reduction, deferral or waiver of
compensation, which non-payment continues for a period of fifteen (15) days
following written notice to the Corporation by Executive of such non-payment;
(iii) any relocation of the principal location of Executive’s employment more
than 50 miles from the Corporation’s current headquarters without Executive’s
prior written consent; (iv) any material change in the Executive’s title, job
description or duties; (v) any Change of Control (as defined below); or (vi) any
material violation by the Corporation of its obligations under this Agreement
that is not cured within thirty (30) days Agreement after receipt of notice
thereof.
 
(d) For purposes of this Agreement, the term “Cause” shall mean material, gross
and willful misconduct on the part of the Executive in connection with his
employment duties hereunder or commission of a felony or act of dishonesty
resulting in material harm to the Corporation by the Executive. For the
avoidance of doubt, should the Corporation choose to terminate employment for
any reason other than Cause as defined in 5(d) herein, all remuneration outlined
in this Agreement as due during the Term, shall be due and payable immediately.
 
(e) For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any one or more of the following: (i) the accumulation, whether
directly, indirectly, beneficially or of record, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) of 50% or more of the shares of the
outstanding common stock of the Corporation, (ii) a merger or consolidation of
the Corporation in which the Corporation does not survive as an independent
public corporation or upon the consummation of which the holders of the
Corporation’s outstanding equity securities prior to such merger or
consolidation own less than 50% of the outstanding equity securities of the
Corporation after such merger or consolidation, or (iii) a sale of all or
substantially all of the assets of the Corporation, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of common stock or securities
convertible into common stock directly from the Corporation, or (B) any
acquisition of Common Stock or securities convertible into Common Stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Corporation. For the avoidance of doubt, a Change of Control of either Enter or
Brainy Acquisitions shall be deemed a Change of Control.
 
6. Effects of Termination.
 
(a) Upon termination of the Executive’s employment pursuant to Section 5(a)(i),
the Executive’s estate or beneficiaries shall be entitled to the following
severance benefits: (i) twelve (12) months’ Base Salary at the then current
rate, payable in a lump sum, less withholding of applicable taxes; and (ii)
continued provision for a period of one (1) year following the Executive’s death
of benefits under Benefit Plans extended from time to time by the Corporation to
its senior executives.
 
(b) Upon termination of the Executive’s employment pursuant to Section 5(a)(ii),
the Executive shall be entitled to the following severance benefits: (i) twelve
(12) months’ Base Salary at the then current rate, to be paid from the date of
termination, payable in a lump sum, less the withholding of all applicable
taxes; (ii) continued provision for a period of  one (1) year following the
Executive’s Total Disability of Benefit Plans extended from time to time by the
Corporation to its senior executives; and (iii) payment of any bonus or other
payments earned in connection with the Corporation’s then-existing bonus plan in
place at the time of termination..
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Executive shall be
entitled to receive: (i)  the accrued but unpaid compensation and vacation pay
through the date of termination; (ii) continued provision for a period of twelve
(12) months following the date of termination of benefits under Benefit Plans
extended from time to time by the Corporation to its senior executives.  In the
event the Corporation tenders Non-Renewal Notice to the Executive, then the
Executive shall be entitled to the same severance benefits as if the Executive’s
employment were terminated pursuant to Section 5(a)(v).
 
(d)  Upon termination of the Executive’s employment (A) pursuant to Section
5(a)(v), (vi), (viii) or (B) if within a two year period after a Change of
Control occurs, the Executive shall be entitled to the following severance
benefits: (i) the full, but unpaid remaining compensation of the full term of
the contract, plus twelve (12) months base salary and all bonuses then due to
Executive, plus vacation pay through the date of termination; less withholding
of all applicable taxes and (ii) continued provision for a period of two (2)
years after the date of termination of the benefits under Benefit Plans extended
from time to time by the Corporation to its senior executives
 
(e) Any payments required to be made hereunder by the Corporation to the
Executive shall continue to the Executive’s beneficiaries in the event of her
death until paid in full except for the continuation of benefits under the
Benefit Plans.
 
(f) The Corporation shall reimburse the Executive for all legal and professional
fees and expenses incurred by the Executive as a result of termination
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement provided the Executive is substantially
successful in such action).
 
(g) The Executive shall not be required to mitigate the amount of any payment
provided herein by seeking other employment or by becoming engaged in any other
undertaking to earn a livelihood or otherwise, nor shall the amount of any
payment provided for herein be reduced by any compensation earned by the
executive as the result of employment by another employer after termination of
employment, or as a result of her engagement in any undertaking otherwise.
 
7. Accelerated Vesting.
 
(a) Upon termination of the Executive’s employment pursuant to Sections 5(a)
(i), (ii), (iv), (v), (vi),(vii) or (viii); (i) all unvested Options shall
immediately vest effective the date of termination of employment and all vested
Options, to the extent unexercised, shall expire twelve (12) months after the
termination of employment; and (ii) shares of Restricted Stock for which
restrictions have not lapsed will be immediately vested and issued.
 
(b) If the Executive’s employment is terminated pursuant to Section 5(a)(iii),
where the Corporation has offered to renew the term of the Executive’s
employment for an additional one (1) year period and the Executive chooses not
to continue in the employ of the Corporation, all unvested Options shall
immediately vest effective the date of termination of employment and vested
Options, to the extent unexercised, shall expire twelve (12) months after the
termination of employment and (ii) shares of Restricted Stock for which
restrictions have not lapsed will be immediately vested and be issued.
 
(c) If the Executive’s employment is terminated (A) in connection with a Change
of Control, (B) by the Corporation without Cause, (C) the Corporation tendered
the Executive a Non-Renewal Notice for any reason other than for Cause or (D)
pursuant to Section 5(a)(v), (i) all unvested Options shall immediately vest and
become exercisable effective the date of termination of employment, and, to the
extent unexercised, shall expire twelve (12) months after any such event and
(ii) restrictions shall immediately vest and be issued.
 
(d) If the Executive’s employment is terminated pursuant to 5(a)(vi), all
Options, whether or not vested, shall immediately vest and all shares of
Restricted Stock for which restrictions have not lapsed shall be issued to the
Executive at the date of termination.
 
(e) The Corporation shall cause all future agreements, certificates or other
documents evidencing any grant of Options or award of Restricted Stock to the
Executive to contain the foregoing provisions and shall agree to amend all
existing agreements, certificates or other documents evidencing any grant of
Options or award of Restricted Stock to the Executive to contain the foregoing
provisions.
 
(f) For the avoidance of doubt, the term “Restricted Stock” as used in this
Agreement shall not include any shares of common stock beneficially owned by the
Executive that were not issued pursuant to an equity compensation plan or which
are no longer subject to forfeiture pursuant to any Restricted Stock agreement
with the Corporation.
 
(g) For the avoidance of doubt, if Executive is terminated without cause or if
Corporation is acquired through purchase, merger or other similar transaction,
then all shares owned or due Executive shall be immediately vested and
immediately issued to Executive without restrictions. Additionally, any
“lock-up” terms imposed on the stock shall be immediately be made void.
 
8. Vacations. The Executive shall be entitled to a vacation of four (4) weeks
per year, during which period his salary shall be paid in full. The Executive
shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall not accrue, provided that if vacation is not taken due to the
Corporation’s business necessities, up to two (2) weeks’ vacation may carry over
to the subsequent year.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after her employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of her employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 9 shall survive the termination of the Executive’s employment
hereunder. All references to the Corporation in Section 9 and Section 10 hereof
shall include any subsidiary of the Corporation.
 
10. Covenant Not To Compete or Solicit.
 
(a) The Executive recognizes that the services to be performed by him hereunder
are special, unique and extraordinary. The parties confirm that it is reasonably
necessary for the protection of the Corporation that the Executive agree, and
accordingly, the Executive does hereby agree, that he shall not, directly or
indirectly, at any time during the “Restricted Period” within the “Restricted
Area” (as those terms are defined in Section 10(e) below):
 
(i) except as provided in Subsection (c) below, engage in any line of business
in which the Corporation was engaged or had a formal plan to enter during the
period of Executive’s employment with the Corporation either on her own behalf
or as an officer, director, stockholder, partner, consultant, associate,
employee, owner, agent, creditor, independent contractor, or co-venturer of any
third party; or except for engaging in any line of business that does not
directly compete with the Corporation.
 
(ii) solicit to employ or engage, for or on behalf of himself or any third
party, any employee, vendor, or contracted agent of the Corporation.
 
(b) The Executive hereby agrees that she will not, directly or indirectly, for
or on behalf of himself or any third party, at any time during the Term and
during the Restricted Period, solicit any customers of the Corporation with
respect to products or services competitive with products or services then being
sold by the Corporation.
 
(c) If any of the restrictions contained in this Section 10 shall be deemed to
be unenforceable by reason of the extent, duration or geographical scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, geographical scope, or other provisions
hereof, and in its reduced form this Section shall then be enforceable in the
manner contemplated hereby.
 
(d) This Section 10 shall not be construed to prevent the Executive from owning,
directly or indirectly, in the aggregate, an amount not exceeding twenty five
percent (25%) of the issued and outstanding voting securities of any class of
any corporation whose voting capital stock is traded or listed on a national
securities exchange or in the over-the-counter market.
 
(e) The term “Restricted Period,” as used in this Section 10, shall mean the
period of the Executive’s actual employment hereunder. The term “Restricted
Area” as used in this Section 10 shall mean the continental United States,
including, without limitation, any and all cities other geographic areas in
which the Corporation offers its services or has taken steps to commence
operations, including, without limitation, any business, company, spectrum or
license acquired that has, plans or does provides services in such city or area.
 
(f) The provisions of this Section 10 shall survive the termination of the
Executive’s employment hereunder and until the end of the Restricted Period as
provided in Section 10(e) hereof except in the event that this Agreement is
terminated pursuant to Section 5(a)(v), hereof, in which case such provisions
shall not survive termination of this Agreement. In no event shall the terms of
Section 10 be enforceable, should the Corporation be in material default of its
obligations to the Executive at the time of his termination of employment by the
Corporation.
 
11. Reserved.
 
12. Miscellaneous.
 
(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach or threatened breach by him of
Sections 9 or 10 of this Agreement shall entitle the Corporation, in addition to
all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.
 
(b) Neither the Executive nor the Corporation may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided however that the Corporation shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Corporation of any of its
obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Corporation, shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.  Notwithstanding the foregoing, this
Agreement shall not be deemed to supersede the lock-up agreement between Enter
and the Executive.
 
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns and permitted assigns, including the
automatic transfer of obligations in this agreement which to any company, party
or individual to which there may be a Change of Control during the term as
defined in 5 (e).
 
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Georgia without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the Gwinnett
and Fulton County in the State of Georgia.
 
(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
 










 
 
 
 
 
 
(this space intentionally left blank)

 
 
5

--------------------------------------------------------------------------------

 


The parties hereto have executed this Agreement as of the date set forth above.






CORPORATION:




ENTER CORP.
 
 


By:  /s/ John
Benfield                                                                                                                                          
John Benfield, CEO




BRAINY ACQUISITIONS, INC.
 
 


By:  /s/ John
Benfield                                                                                                                                          
John Benfield, CEO








EXECUTIVE:




/s/ Ronda Bush
Ronda Bush
 
 
 
 
6